DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 06/08/2022. The examiner acknowledges the amendments to claims 3, 6, 9 – 12, 15 – 17, 21 – 22, and 25. Claims 1 – 2 and 24 are cancelled.

Response to Arguments
Applicant’s arguments, see pg 9, filed 06/08/2022, with respect to the objection to claim 15, the USC 112(b) rejection of claim 9, and USC 102 and 103 rejections of claims 3 - 23 have been fully considered and are persuasive.  The objection to claim 15, the USC 112(b) rejection of claim 9, and USC 102 and 103 rejections of claims 3 – 23 have been withdrawn. 

Election/Restrictions
Claims 3 - 23 allowable. Claim 25, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and III, as set forth in the Office action mailed on 11/29/2021, is hereby withdrawn and claim 25 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 3 – 23 and 25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 6 and 25 comprise allowable subject matter pertaining to the wearable receiver device provides electrical power to the implantable sensor device in a plurality of charging periods over a single cycle of operation. US 20170095667 A1 to Yakovlev, et al. (cited in previous Office Action, hereinafter Yakovlev) teaches a wearable receiver (2030) operable to wirelessly charge an implantable sensor device (2010) [0237, 0245, 0249] (Fig 22), however Yakolev does not teach providing electrical power to the implantable sensor device in a plurality of charging periods over a single cycle of operation.
Claim 12 is allowable because it discloses a controller being operable to sequentially charge the implantable sensor device using a plurality of the antennae. The closest prior art of record, Yakovlev, teaches coordinating the activation one or more antennas to optimize power delivery based on coupling efficiency with the implantable device, but does not specifically disclose sequentially charging the implantable sensor device.
Claim 21 comprises allowable subject matter pertaining to the wearable receiver device is a sanitary pad. Closest prior art of record CN 104758123 (cited by Applicant) teaches a sensing system in a sanitary pad, however there is no indication the sensing system is configured to receive data from an implantable sensor as claimed in claim 1 from which it depends.
Claims 3 – 5, 7 – 20, and 22 – 23 are allowed for depending from the allowable subject matter of claims 6 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791